Title: From George Washington to Henry Clinton, 22 October 1780
From: Washington, George
To: Clinton, Henry


                  
                     Sir
                     Head Quarters Octr 22nd
                     1780
                  
                  In answer to my proposals for a Resident Commissary with the
                     respective Armies, Major General Phillips has tramsmitted me another set of
                     proposals substantially the same; except that they require these Commissaries
                     to be appointed by the Commanders in Chief, each by his own authority. It is
                     impossible for me to enter into such an agreement, as I have no power to act
                     but by a derived authority from Congress, and all my stipulations necessarily
                     suppose this—I now send a new set of proposals under the only form admissible
                     on my part, which if agreeable to Your Excellency we will sign and interchange.
                     I shall be glad to receive your determination as speedily as possible, and I
                     hope there will be found no unnecessary impediments to a business, in which the
                     convenience and accomodation of the prisoners on both sides are so much
                     interested. I am Sir Your Most Obedient Servt
                  
                     Go: Washington
                     
                  
                Enclosure
                                    
                     
                        
                           c.22 October 1780
                        
                     
                     Propositions respecting the Agents to be appointed for
                        prisoners.
These are General Washingtons propositions1st: The respective Agents are to be permitted to visit the
                        prisoners confined where they reside, at least once a Week, in the presence
                        of an officer appointed for the purpose, in order to collect Returns—see
                        that they are regularly served with provisions to which they are intitled—to hear their complaints if any—and in general to examine into the state of
                        their health, accommodation or wants; all which, they may report to the
                        Commander in Chief in whose Lines they are, and also to their own Commander
                        in Chief, if they deem it essential. They are to be permitted, in like
                        manner, and for the same purposes, to visit such other prisoners as may be
                        confined at more remote posts, & whenever they judge it necessary.
                     2d: The Agents are to be allowed to receive and distribute
                        among the prisoners, such provisions, Cloathing and Necessaries as may be
                        transmitted for their use from time to time. they shall also be at liberty,
                        in addition, to purchase these Articles from the adverse party and to
                        negotiate Bills of Exchange for the purpose of paying for such purchases—The Board of the officers, and for their own Exigencies.
                     3d Each Agent to be allowed to dwell by himself, with his
                        family if he has one, without having any person billetted with him, or being
                        subjected to any impositions whatever, under such general regulations as the
                        respective Commanders in Chief or other proper Officers may direct.
                     4th Each Agent to be at liberty to pass to the Army to which
                        he belongs, whenever he may think it necessary, for obtaining supplies for
                        the prisoners, or settling his accounts subject to the controul however of
                        the Commander in Chief within whose Lines he is, in case circumstances
                        should require his being delayed. The Agents upon this and all occasions to
                        consider themselves under parole not to divulge or do any thing prejudicial
                        to the party with whom they reside.
                     5th In case of misbehaviour, or a charge of misbehaviour in
                        either Agent, on a complaint thereof; and request to the Commander in Chief
                        under whom he acts, he shall be recalled and another appointed.
                     6th If an Agent should resign or be recalled, he is to be
                        permitted to return with his family and effects under the sanction of a
                        Flag.
                     7th Each Commander in Chief to be answerable for the good
                        Behaviour of the Agent appointed on his part, who shall not intermeddle with
                        public Affairs or the politics of the place where he is Resident.
                     8th The Agents on either side to be secure in their persons
                        and effects and to be treated with suitable respect while they continue in
                        Office.
                     
                  
                  
               